ROSS STORES, INC.
NOTICE OF GRANT OF PERFORMANCE SHARES

The Participant has been granted an award of Performance Shares (the “Award”)
pursuant to the Ross Stores, Inc. 2004 Equity Incentive Plan (the “Plan”) and
the Performance Share Agreement attached hereto (the “Agreement”), as follows:

Participant:           «FIRST» «LAST_NAME»   Employee ID:  «ID»        Grant
Date: March 22, 2007      Grant No.:  «GRANT_NUMBER»        Target Number of    
  Performance Shares: «Target_Shares» , subject to adjustment as provided by the
Agreement.     Maximum Number of
Performance Shares: «Max_Shares» , subject to adjustment as provided by the
Agreement. [Not to exceed 500,000 shares for one-year Performance Period]    
Adjusted Pre-Tax Profit       Target:   $470,250,542       Performance Period:
Company fiscal year beginning February 4, 2007 and ending February 2, 2008.    
Performance Share Vesting Date: March 31, 2008, except as provided by the
Agreement.       Vested Performance Shares: Provided that the Participant’s
Service has not terminated prior to the Performance Share Vesting Date, except
as provided by the Agreement, on the Performance Share Vesting Date the number
of Vested Performance Shares (not to exceed the Maximum Number of Performance
Shares) shall be determined by multiplying the Target Number of Performance
Shares by the Adjusted Pre-Tax Profit Multiplier (as defined by the Agreement).
  Settlement Date:  The Performance Share Vesting Date, except as otherwise
provided by the Agreement.   Vested Common Shares:  Except as provided by the
Agreement and provided that the Participant’s Service has not terminated prior
to the relevant date, the number of Vested Common Shares shall cumulatively
increase on each respective date set forth below by the Vested Percentage set
forth opposite such date, as follows:   Common Share Vesting Date             
Vested Percentage       Settlement Date    30%     1st Anniversary of Settlement
Date    30%     2nd Anniversary of Settlement Date    40%     Employment
Agreement:  Executive Employment Agreement between the Company and the
Participant, as in effect at any applicable time.   


By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are made a part of this document. The Participant acknowledges
receipt of a copy of the Plan, the Agreement and the prospectus for the Plan,
represents that the Participant has read and is familiar with the provisions of
the Plan and the Agreement, and hereby accepts the Award subject to all of their
terms and conditions.

ROSS STORES, INC.    PARTICIPANT    By:                   Signature  Its: Senior
Vice President, Human Resources          Date  Address:     4440 Rosewood Drive 
    Pleasanton, CA 94588  Address        ATTACHMENTS:      Performance Share
Agreement and Assignment Separate from Certificate 


--------------------------------------------------------------------------------

ROSS STORES, INC.
PERFORMANCE SHARE AGREEMENT

     Ross Stores, Inc. has granted to the Participant named in the Notice of
Grant of Performance Shares (the “Grant Notice”) to which this Performance Share
Agreement (the “Agreement”) is attached an Award consisting of Performance
Shares subject to the terms and conditions set forth in the Grant Notice and
this Agreement. The Award has been granted pursuant to the Ross Stores, Inc.
2004 Equity Incentive Plan (the “Plan”), as amended to the Grant Date, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan (the “Plan Prospectus”) in the form most
recently prepared in connection with the registration with the Securities and
Exchange Commission of shares issuable pursuant to the Plan, (b) accepts the
Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Plan Administrator upon any questions
arising under the Grant Notice, this Agreement or the Plan.

     1. DEFINITIONS AND CONSTRUCTION.

          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

                  (a) “Adjusted Pre-Tax Profit” means the earnings before taxes
as reported in the Consolidated Statements of Earnings of the Company for the
fiscal year of the Company coinciding with the Performance Period, adjusted to
exclude from the determination of such amount the reduction in earnings
resulting from the accrual of compensation expense for Performance Awards under
the Plan and incentive awards under the Second Amended and Restated Ross Stores,
Inc. Incentive Compensation Plan, granted in each case, with respect to the
Performance Period.

                  (b) “Adjusted Pre-Tax Profit Multiplier” means a number
determined as follows:

          Percentage of Adjusted Pre-   Adjusted Pre-Tax Profit Tax Profit
Target Achieved   Multiplier Less than 90%   0.00% 90% 66.70% 95% 83.33% 100%
100.00% 105% 140.00% 110% 165.00% 115% 185.00% Equal to or greater than 120%  
200.00%


--------------------------------------------------------------------------------

The Adjusted Pre-Tax Profit Multiplier for percentages of Adjusted Pre-Tax
Profit Target achieved falling between the percentages set forth in the table
above shall be determined by linear interpolation.

                  (c) “Change in Control” means a “Change in Control” as defined
by the Employment Agreement.

                  (d) “Common Shares” mean shares of Stock issued in settlement
of the Award.

                  (e) “Covered Employee” means any Employee who is or may become
a “covered employee” as defined in Section 162(m), or any successor statute, and
who is designated, either as an individual Employee or a member of a class of
Employees, by the Committee no later than the earlier of (i) the date ninety
(90) days after the beginning of the applicable Performance Period, or (ii) the
date on which twenty-five percent (25%) of the Performance Period has elapsed,
as a “Covered Employee” under the Plan for such applicable Performance Period.

                  (f) “Expiration of Participant’s Employment Agreement Due to
Non-Renewal” means the expiration of the Employment Agreement due to its
“Non-Renewal,” as provided by the Employment Agreement.

                  (g) “Insider Trading Policy” means the written policy of the
Company pertaining to the sale, transfer or other disposition of the Company’s
equity securities by members of the Board, Officers or other employees who may
possess material, non-public information regarding the Company, as in effect at
the time of a disposition of any Common Shares.

                  (h) “Performance Share” means a right to receive on the
Settlement Date one (1) Common Share, subject to further restrictions as
provided by this Agreement, if such Performance Share is then a Vested
Performance Share.

                  (i) “Section 409A” means Section 409A of the Code and any
applicable regulations or administrative guidelines promulgated thereunder.

                  (j) “Section 409A Deferred Compensation” means compensation
payable pursuant to the Award granted to a Participant subject to United States
income taxation that constitutes nonqualified deferred compensation for purposes
of Section 409A.

                  (k) “Termination Due to Disability” means the termination of
the Participant’s employment due to “Disability” as defined by and upon terms
set forth in the Employment Agreement.

                  (l) “Termination for Cause” means the termination of the
Participant’s employment for “Cause” as defined by the Employment Agreement.

                  (m) “Termination for Good Reason” means the Participant’s
termination of employment for “Good Reason” as defined by the Employment
Agreement.

2

--------------------------------------------------------------------------------

                  (n) “Termination Without Cause” means the termination of the
Participant’s employment “Without Cause” as defined by the Employment Agreement.

                  (o) “Voluntary Termination” means the “Voluntary Termination”
of the Participant’s employment as defined by the Employment Agreement.

          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

     2. ADMINISTRATION.

          All questions of interpretation concerning the Grant Notice, this
Agreement and the Plan shall be determined by the Committee. All determinations
by the Committee shall be final and binding upon all persons having an interest
in the Award. Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election. If the Participant is a Covered Employee, compensation realized by
the Participant pursuant to the Award is intended to constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code
and the regulations thereunder, and the provisions of this Agreement shall be
construed and administered in a manner consistent with this intent. The Company
intends that the Award comply with Section 409A (including any amendments or
replacements of such section), and the provisions of this Agreement shall be
construed and administered in a manner consistent with this intent.

     3. THE AWARD.

          3.1 Grant of Performance Shares. On the Grant Date, the Participant
shall acquire, subject to the provisions of this Agreement, a right to receive a
number of Performance Shares which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 12. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.

          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Performance Shares or the Common Shares issued upon
settlement of the Performance Shares, the consideration for which shall be past
services actually rendered and/or future services to be rendered to the Company
(or any Parent or Subsidiary) or for its benefit. Notwithstanding the foregoing,
if required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to the Company (or
any Parent or Subsidiary) or for its benefit having a value not less than the
par value of the Common Shares issued upon settlement of the Performance Shares.

3

--------------------------------------------------------------------------------

     4. CERTIFICATION OF THE COMMITTEE.

          4.1 Level of Adjusted Pre-Tax Profit Attained. As soon as practicable
following completion of the Performance Period, and in any event prior to the
Performance Share Vesting Date, the Committee shall certify in writing the level
of attainment of Adjusted Pre-Tax Profit during the Performance Period and the
resulting number of Performance Shares which shall become Vested Performance
Shares on the Performance Share Vesting Date, subject to the Participant’s
continued Service until the Performance Share Vesting Date, except as otherwise
provided by Section 5. The Company shall promptly notify the Participant of the
determination by the Plan Administrator.

          4.2 Adjustment to Adjusted Pre-Tax Profit for Extraordinary Items. The
Committee shall adjust Adjusted Pre-Tax Profit, as it deems appropriate, to
exclude the effect (whether positive or negative) of any of the following
occurring after the grant of the Award: (a) a change in accounting standards
required by generally accepted accounting principles or (b) any extraordinary,
unusual or nonrecurring item. Each such adjustment, if any, shall be made solely
for the purpose of providing a consistent basis from period to period for the
calculation of Adjusted Pre-Tax Profit in order to prevent the dilution or
enlargement of the Participant’s rights with respect to the Award.

     5. VESTING OF PERFORMANCE SHARES.

          5.1 In General. Except as provided by this Section 5 and Section 11,
the Performance Shares shall vest and become Vested Performance Shares as
provided in the Grant Notice and certified by the Committee.

          5.2 Effect of Termination for Cause or Voluntary Termination. In the
event of the Termination for Cause or Voluntary Termination of the Participant
prior to the Performance Share Vesting Date, the Participant shall forfeit and
the Company shall automatically reacquire all of the Performance Shares subject
to the Award. The Participant shall not be entitled to any payment for such
forfeited Performance Shares.

          5.3 Effect of Death, Termination Due to Disability, Termination
Without Cause or Termination for Good Reason. In the event of the death,
Termination Due to Disability, Termination Without Cause or Termination for Good
Reason of the Participant prior to the Performance Share Vesting Date, then on
the Performance Share Vesting Date a number of Performance Shares shall become
Vested Performance Shares equal to that number of Performance Shares that would
have become Vested Performance Shares had no such death or termination occurred.

          5.4 Effect of Expiration of Participant’s Employment Agreement Due to
Non-Renewal. In the event of the Expiration of Participant’s Employment
Agreement Due to Non-Renewal prior to the Performance Share Vesting Date, then
on the Performance Share Vesting Date the number of Performance Shares that
shall become Vested Performance Shares shall determined by multiplying (a) that
number of Performance Shares that would have become Vested Performance Shares
had no such expiration of the Employment Agreement occurred by (b) a percentage
equal to either (i) if such expiration of the Employment Agreement occurs prior
to the last day of the Performance Period, thirty percent (30%) multiplied by
the ratio of the number of full months of the Participant’s employment with the
Company during the Performance Period to the number of full months contained in
the Performance Period or (ii) if such expiration of the Employment Agreement
occurs on or after the last of the Performance Period but prior to the
Performance Share Vesting Date, thirty (30%).

4

--------------------------------------------------------------------------------

          5.5 Forfeiture of Unvested Performance Shares. Except as otherwise
provided by this Section 5 or Section 11, on the Performance Share Vesting Date,
the Participant shall forfeit and the Company shall automatically reacquire all
Performance Shares subject to the Award which have not become Vested Performance
Shares. The Participant shall not be entitled to any payment for such forfeited
Performance Shares.

     6. SETTLEMENT OF THE AWARD.

          6.1 Issuance of Common Shares. Subject to the provisions of Section
6.3 below, the Company shall issue to the Participant on the Settlement Date
with respect to each Vested Performance Share one (1) Common Share. Common
Shares issued in settlement of Performance Shares shall be subject to the
restriction on transfer set forth in Section 7 and any such other restrictions
as may be required pursuant to Section 6.3, Section 10 or the Insider Trading
Policy.

          6.2 Beneficial Ownership of Common Shares; Certificate Registration.
The Participant hereby authorizes the Company, in its sole discretion, to
deposit for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice any or
all vested Common Shares acquired by the Participant pursuant to the settlement
of the Award. Further, the Participant hereby authorizes the Company, in its
sole discretion, to deposit unvested Common Shares with the Company’s transfer
agent, including any successor transfer agent, to be held in book entry form
during the term of the Escrow pursuant to Section 9. Except as otherwise
provided by this Section 6.2, a certificate for the Common Shares as to which
the Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

          6.3 Restrictions on Grant of the Award and Issuance of Common Shares.
The grant of the Award and issuance of Common Shares upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state law or foreign law with respect to such securities. No Common
Shares may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any Common
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
shall not have been obtained. As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

5

--------------------------------------------------------------------------------

          6.4 Fractional Shares. The Company shall not be required to issue
fractional Common Shares upon the settlement of the Award. Any fractional share
resulting from the determination of the number of Vested Performance Shares
shall be rounded up to the nearest whole number.

     7. VESTING OF COMMON SHARES.

          7.1 In General. Except as provided by this Section 7 and Section 11,
the Common Shares issued in settlement of the Award shall vest and become Vested
Common Shares as provided in the Grant Notice; provided however, that Common
Shares that would otherwise become Vested Common Shares on a date on which a
sale of such shares by the Participant would violate the Insider Trading Policy
shall, not withstanding the vesting schedule set forth in the Grant Notice,
become Vested Common Shares on the next day on which such sale would not violate
the Insider Trading Policy.

          7.2 Effect of Termination for Cause or Voluntary Termination. In the
event of the Termination for Cause or Voluntary Termination of the Participant
on or after the Settlement Date, no additional Common Shares shall become Vested
Common Shares.

          7.3 Effect of Death, Termination Due to Disability, Termination
Without Cause or Termination for Good Reason. In the event of the death,
Termination Due to Disability, Termination Without Cause or Termination for Good
Reason of the Participant prior to the Performance Share Vesting Date, then on
the Settlement Date the Company shall issue to the Participant one (1) Vested
Common Share for each Vested Performance Share determined in accordance with
Section 5.3. In the event of the death, Termination Due to Disability,
Termination Without Cause or Termination for Good Reason of the Participant on
or after the Settlement Date, then the vesting of all Unvested Common Shares
issued in settlement of the Award shall be accelerated in full effective as of
the date of such death or termination.

          7.4 Effect of Expiration of Participant’s Employment Agreement Due to
Non-Renewal. In the event of the Expiration of Participant’s Employment
Agreement Due to Non-Renewal prior to the Performance Share Vesting Date, then
on the Settlement Date the Company shall issue to the Participant one (1) Vested
Common Share for each Vested Performance Share determined in accordance with
Section 5.4. In the event of the Expiration of Participant’s Employment
Agreement Due to Non-Renewal on or after the Settlement Date, then the vesting
of the then Unvested Common Shares issued in settlement of the Award shall be
accelerated effective as of the date of such termination or a pro rata basis.
The number of such additional Common Shares that shall become vested as of the
date of such expiration of the Employment Agreement shall be that number of
additional Common Shares that would have become vested through the date of such
expiration in accordance with the vesting schedule set forth in the Grant Notice
had such vesting schedule provided for the accrual of vesting on a daily basis
(based on a 365 day year). Pro rata vesting for the Common Shares that would
vest on the first anniversary of the Settlement Date shall be accrued at a daily
rate from grant of 0.1370%, and pro rata vesting for the Common Shares that
would vest on the second anniversary of the Settlement Date shall be accrued at
a daily rate of 0.0913%.

6

--------------------------------------------------------------------------------

     8. COMPANY REACQUISITION RIGHT.

          8.1 Grant of Company Reacquisition Right. Except to the extent
otherwise provided by this Agreement, in the event that (a) the Participant’s
Service terminates or (b) the Participant, the Participant’s legal
representative, or other holder of the shares, attempts to sell, exchange,
transfer, pledge, or otherwise dispose of (other than pursuant to an Ownership
Change Event), including, without limitation, any transfer to a nominee or agent
of the Participant, any Common Shares which are not Vested Common Shares
(“Unvested Common Shares”), the Company shall automatically reacquire the
Unvested Common Shares, and the Participant shall not be entitled to any payment
therefor (the “Company Reacquisition Right”).

          8.2 Ownership Change Event. Upon the occurrence of an Ownership Change
Event, any and all new, substituted or additional securities or other property
to which the Participant is entitled by reason of the Participant’s ownership of
Unvested Common Shares shall be immediately subject to the Company Reacquisition
Right and included in the terms “Common Shares,” “Stock” and “Unvested Common
Shares” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Common Shares immediately prior to the Ownership
Change Event. For purposes of determining the number of Vested Common Shares
following an Ownership Change Event, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after the Ownership Change Event.

     9. ESCROW.

          9.1 Appointment of Agent. To ensure that Common Shares subject to the
Company Reacquisition Right will be available for reacquisition, the Participant
and the Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Common Shares and to
sell, assign and transfer to the Company any such Unvested Common Shares
reacquired by the Company pursuant to the Company Reacquisition Right. The
Participant understands that appointment of the Agent is a material inducement
to make this Agreement and that such appointment is coupled with an interest and
is irrevocable. The Agent shall not be personally liable for any act the Agent
may do or omit to do hereunder as escrow agent, agent for the Company, or
attorney in fact for the Participant while acting in good faith and in the
exercise of the Agent’s own good judgment, and any act done or omitted by the
Agent pursuant to the advice of the Agent’s own attorneys shall be conclusive
evidence of such good faith. The Agent may rely upon any letter, notice or other
document executed by any signature purporting to be genuine and may resign at
any time.

          9.2 Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Common Shares with the Company’s transfer agent to be held
in book entry form, as provided in Section 6.2, and the Participant agrees to
deliver to and deposit with the Agent each certificate, if any, evidencing the
Unvested Common Shares and an Assignment Separate from Certificate with respect
to such book entry shares and each such certificate duly endorsed (with date and
number of Common Shares blank) in the form attached to the Notice, to be held by
the Agent under the terms and conditions of this Section 9 (the “Escrow”). Upon
the occurrence of a Change in Control or a change, as described in Section 12,
in the character or amount of any outstanding stock of the corporation the stock
of which is subject to the provisions of this Agreement, any and all new,
substituted or additional securities or other property to which the Participant
is entitled by reason of his or her ownership of the Unvested Common Shares that
remain, following such Change in Control or change described in Section 12,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Unvested Common Shares immediately before such
event. The Company shall bear the expenses of the Escrow.

7

--------------------------------------------------------------------------------

          9.3 Delivery of Common Shares to Participant. The Escrow shall
continue with respect to any Common Shares for so long as such Common Shares
remain subject to the Company Reacquisition Right. Upon termination of the
Reacquisition Right with respect to Common Shares, the Company shall so notify
the Agent and direct the Agent to deliver such number of Common Shares to the
Participant. As soon as practicable after receipt of such notice, the Agent
shall cause to be delivered to the Participant the Common Shares specified by
such notice, and the Escrow shall terminate with respect to such Common Shares.

     10. TAX MATTERS.

          10.1 Tax Withholding.

                  (a) In General. At the time the Grant Notice is executed, or
at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Award or
the issuance of Common shares in settlement thereof. The Company shall have no
obligation to process the settlement of the Award or to deliver Common Shares
until the tax withholding obligations as described in this Section have been
satisfied by the Participant.

                  (b) Withholding in Common Shares. Subject to applicable law,
the Company shall require the Participant to satisfy its tax withholding
obligations by deducting from the Common Shares otherwise deliverable to the
Participant in settlement of the Award or from the Common Shares otherwise to be
released from the Company Reacquisition Right a number of whole Common Shares
having a fair market value, as determined by the Company as of the date on which
the tax withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.

8

--------------------------------------------------------------------------------

          10.2 Election Under Section 83(b) of the Code.

                  (a) The Participant understands that Section 83 of the Code
taxes as ordinary income the difference between the amount paid for the Common
Shares, if anything, and the fair market value of the Common Shares as of the
date on which the Common Shares are “substantially vested,” within the meaning
of Section 83. In this context, “substantially vested” means that the right of
the Company to reacquire the Common Shares pursuant to the Company Reacquisition
Right has lapsed. The Participant understands that he or she may elect to have
his or her taxable income determined at the time he or she acquires the Common
Shares rather than when and as the Company Reacquisition Right lapses by filing
an election under Section 83(b) of the Code with the Internal Revenue Service no
later than thirty (30) days after the date of acquisition of the Common Shares.
The Participant understands that failure to make a timely filing under Section
83(b) will result in his or her recognition of ordinary income, as the Company
Reacquisition Right lapses, on the difference between the purchase price, if
anything, and the fair market value of the Common Shares at the time such
restrictions lapse. The Participant further understands, however, that if Common
Shares with respect to which an election under Section 83(b) has been made are
forfeited to the Company pursuant to its Company Reacquisition Right, such
forfeiture will be treated as a sale on which there is realized a loss equal to
the excess (if any) of the amount paid (if any) by the Participant for the
forfeited Common Shares over the amount realized (if any) upon their forfeiture.
If the Participant has paid nothing for the forfeited Common Shares and has
received no payment upon their forfeiture, the Participant understands that he
or she will be unable to recognize any loss on the forfeiture of the Common
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).

                  (b) The Participant understands that he or she should consult
with his or her tax advisor regarding the advisability of filing with the
Internal Revenue Service an election under Section 83(b) of the Code, which must
be filed no later than thirty (30) days after the date of the acquisition of the
Common Shares pursuant to this Agreement. Failure to file an election under
Section 83(b), if appropriate, may result in adverse tax consequences to the
Participant. The Participant acknowledges that he or she has been advised to
consult with a tax advisor regarding the tax consequences to the Participant of
the acquisition of Common Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON
WHICH THE PARTICIPANT ACQUIRES THE COMMON SHARES. THIS TIME PERIOD CANNOT BE
EXTENDED. THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b)
ELECTION IS THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER
BEHALF.

                  (c) The Participant will notify the Company in writing if the
Participant files an election pursuant to Section 83(b) of the Code. The Company
intends, in the event it does not receive from the Participant evidence of such
filing, to claim a tax deduction for any amount which would otherwise be taxable
to the Participant in the absence of such an election.

     11. CHANGE IN CONTROL.

          11.1 Effect of Change in Control on Performance Shares. In the event
of the consummation of a Change in Control prior to the Performance Share
Vesting Date, the vesting of 100% of the Target Number of Performance Shares
shall be accelerated and such Performance Shares shall be deemed Vested
Performance Shares effective as of the date of the Change in Control. The Award
shall be settled in full in accordance with Section 6 immediately prior to the
Change in Control, provided that the Participant’s Service has not terminated
prior to the Change in Control. In settlement of the Award, the Company shall
issue to the Participant one (1) Vested Common Share for each Vested Performance
Share determined in accordance with this Section. The vesting of Performance
Shares and settlement of the Award that was permissible solely by reason of this
Section shall be conditioned upon the consummation of the Change in Control.

9

--------------------------------------------------------------------------------

          11.2 Effect of Change in Control on Common Shares. In the event of the
consummation of a Change in Control on or after the Settlement Date, the vesting
of all Unvested Common Shares issued in settlement of the Award shall be
accelerated in full effective as of the date of the Change in Control.

          11.3 Federal Excise Tax Under Section 4999 of the Code.

                  (a) Excess Parachute Payment. In the event that any
acceleration of vesting the Performance Shares or the Common Shares and any
other payment or benefit received or to be received by the Participant would
subject the Participant to any excise tax pursuant to Section 4999 of the Code
due to the characterization of such acceleration of vesting, payment or benefit
as an “excess parachute payment” under Section 280G of the Code, the Participant
may elect, in his or her sole discretion, to reduce the amount of any
acceleration of vesting called for by this Agreement in order to avoid such
characterization.

                  (b) Determination by Independent Accountants. To aid the
Participant in making any election called for under Section 11.3(a), no later
than the date of the occurrence of any event that might reasonably be
anticipated to result in an “excess parachute payment” to the Participant as
described in Section 11.3(a) (an “Event”), the Company shall request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20) days of the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants may reasonably charge in connection with their services
contemplated by this Section 11.3(b).

     12. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

     Subject to any required action by the stockholders of the Company, in the
event of any change in the Stock effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate adjustments shall be made in the number of Performance Shares
and/or the number and kind of shares to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Plan Administrator, and its determination
shall be final, binding and conclusive.

10

--------------------------------------------------------------------------------

     13. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

          The Participant shall have no rights as a stockholder with respect to
any Common Shares which may be issued in settlement of this Award until the date
of the issuance of a certificate for such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 12. If the Participant is an Employee,
the Participant understands and acknowledges that, except as otherwise provided
in a separate, written employment agreement between the Company or a Parent or
Subsidiary and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in Service interfere in any way with any right
of the Company or any Parent or Subsidiary to terminate the Participant’s
Service at any time.

     14. LEGENDS.

          The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Common Shares issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section. Unless otherwise specified by the Company, legends placed on such
certificates may include, but shall not be limited to, the following:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”

     15. TRANSFERS IN VIOLATION OF AGREEMENT.

          No Common Shares may be sold, exchanged, transferred (including,
without limitation, any transfer to a nominee or agent of the Participant),
assigned, pledged, hypothecated or otherwise disposed of, including by operation
of law, in any manner which violates any of the provisions of this Agreement
and, except pursuant to an Ownership Change Event, until the date on which such
shares become Vested Common Shares, and any such attempted disposition shall be
void. The Company shall not be required (a) to transfer on its books any Common
Shares which will have been transferred in violation of any of the provisions
set forth in this Agreement or (b) to treat as owner of such Common Shares or to
accord the right to vote as such owner or to pay dividends to any transferee to
whom such Common Shares will have been so transferred. In order to enforce its
rights under this Section, the Company shall be authorized to give a stop
transfer instruction with respect to the Common Shares to the Company’s transfer
agent.

11

--------------------------------------------------------------------------------

     16. COMPLIANCE WITH SECTION 409A.

          It is intended that any election, payment or benefit which is made or
provided pursuant to or in connection with this Award that may result in Section
409A Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable proposed regulations,
transition rules or other administrative guidance thereunder, as determined by
the Committee in good faith) to avoid the unfavorable tax consequences provided
therein for non-compliance. In connection with effecting such compliance with
Section 409A, the following shall apply:

          16.1 Required Delay in Payment to Specified Employee. If the
Participant is a “specified employee” of a publicly traded corporation as
defined under Section 409A(a)(2)(B)(i) of the Code, unless subject to an
applicable exception under Section 409A, any payment of Section 409A Deferred
Compensation in connection with a “separation from service” (as determined for
purposes of Section 409A) shall not be made until six (6) months after the
Participant’s separation from service (the “Section 409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the Section 409A Deferral Period, to the extent permitted
under Section 409A, the payments of Section 409A Deferred Compensation which
would otherwise have been made in the Section 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the Section 409A Deferral Period
ends, and the balance of the payments shall be made as otherwise scheduled.

          16.2 Other Delays in Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with Code Section
409A (including any transition or grandfather rules thereunder). Notwithstanding
the foregoing:

                  (a) Payment may be delayed for a reasonable period in the
event the payment is not administratively practical due to events beyond the
recipient’s control such as where the recipient is not competent to receive the
benefit payment, there is a dispute as to amount due or the proper recipient of
such benefit payment, additional time is needed to calculate the amount payable,
or the payment would jeopardize the solvency of the Company.

                  (b) Payments shall be delayed in the following circumstances:
(i) where the Company reasonably anticipates that the payment will violate the
terms of a loan agreement to which the Company is a party and that the violation
would cause material harm to the Company; or (ii) where the Company reasonably
anticipates that the payment will violate Federal securities laws or other
applicable law; provided that any payment delayed by operation of this Section
16.2(b) will be made at the earliest date at which the Company reasonably
anticipates that the payment will not be limited or cause the violations
described.

                  (c) If any payment is due to the Participant upon a Change in
Control but such Change in Control does not constitute a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as defined in Section 409A(a)(2)(A)(v),
then such payment which constitutes Section 409A Deferred Compensation shall be
deferred until another permissible payment event contained in Section 409A
occurs (e.g., death, disability, separation from service from the Company and
its affiliated companies as defined for purposes of Section 409A).

12

--------------------------------------------------------------------------------

                  (d) If any payment is due to the Participant upon the
Participant’s termination of employment but such termination of employment does
not constitute a “separation from service” as defined in Section
409A(a)(2)(A)(i), then such payment which constitutes Section 409A Deferred
Compensation shall be deferred until another permissible payment event contained
in Section 409A occurs.

                  (e) If any payment is due to the Participant upon the
Participant’s becoming disabled but such disability does not meet the
requirements of a disability under Section 409A(a)(2)(C), then such payment
which constitutes Section 409A Deferred Compensation shall be deferred until
another permissible payment event contained in Section 409A occurs.

          16.3 Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
Section 409A (including any transition or grandfather rules thereunder) without
prior notice to or consent of the Participant. The Participant hereby releases
and holds harmless the Company, its directors, officers and stockholders from
any and all claims that may arise from or relate to any tax liability,
penalties, interest, costs, fees or other liability incurred by the Participant
in connection with the Award, including as a result of the application of
Section 409A.

          16.4 Advice of Independent Tax Advisor. In the absence of final
regulations under Section 409A, the application of Section 409A to the Award is
uncertain. The Company has not obtained a tax ruling or other confirmation from
the Internal Revenue Service with regard to the application of Section 409A to
the Award, and the Company does not represent or warrant that this Agreement
will avoid adverse tax consequences to the Participant, including as a result of
the application of Section 409A to the Award. The Participant hereby
acknowledges that he or she has been advised to seek the advice of his or her
own independent tax advisor prior to entering into this Agreement and is not
relying upon any representations of the Company or any of its agents as to the
effect of or the advisability of entering into this Agreement.

     17. MISCELLANEOUS PROVISIONS.

          17.1 Termination or Amendment. The Committee may terminate or amend
the Plan or this Agreement at any time; provided, however, that except as
provided in Section 11 in connection with a Change in Control, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.

13

--------------------------------------------------------------------------------

          17.2 Nontransferability of the Award. Prior the issuance of Common
Shares on the Settlement Date, neither this Award nor any Performance Shares
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

          17.3 Unfunded Obligation. The Participant shall have the status of a
general unsecured creditor of the Company. Any amounts payable to the
Participant pursuant to the Award shall be an unfunded and unsecured obligation
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974. The Company shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or the Company and the Participant, or
otherwise create any vested or beneficial interest in the Participant or the
Participant’s creditors in any assets of the Company. The Participant shall have
no claim against the Company for any changes in the value of any assets which
may be invested or reinvested by the Company with respect to the Award.

          17.4 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

          17.5 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

14

--------------------------------------------------------------------------------

          17.6 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company or a Parent or Subsidiary, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.

                  (a) Description of Electronic Delivery. The Plan documents,
which may include but do not necessarily include: the Plan, the Grant Notice,
this Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

                  (b) Consent to Electronic Delivery. The Participant
acknowledges that the Participant has read Section 17.6(a) of this Agreement and
consents to the electronic delivery of the Plan documents and Grant Notice, as
described in Section 17.6(a). The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Company or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 17.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in Section
17.6(a).

15

--------------------------------------------------------------------------------

          17.7 Integrated Agreement. The Grant Notice, this Agreement and the
Plan shall constitute the entire understanding and agreement of the Participant
and the Company with respect to the subject matter contained herein or therein
and supersedes any prior agreements, understandings, restrictions,
representations, or warranties between the Participant and the Company with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

          17.8 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

          17.9 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

16

--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

     FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer
unto
_______________________________________________________________________________________(_________________)
shares of the Capital Stock of ROSS STORES, INC. standing in the undersigned’s
name on the books of said corporation represented by Certificate
No._______________________ herewith and does hereby irrevocably constitute and
appoint ____________________________Attorney to transfer the said stock on the
books of said corporation with full power of substitution in the premises.



 

Dated: _____________________

  Signature «FIRST» «LAST_NAME»

 

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right and/or to reacquire shares to satisfy the Participant’s tax
obligations as set forth in the Performance Share Agreement without requiring
additional signatures on the part of the Participant.

--------------------------------------------------------------------------------